DETAILED ACTION
Response to Amendment
	The Amendment filed April 27, 2021 has been entered. Claims 1-20 remain pending in the application. Applicant's amendment to the claims have overcome the 35 U.S.C. 101 rejection previously set forth in the Non-Final Office Action mailed February 22, 2021. The claims are in condition for allowance.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is the examiner’s statement of reasons for allowance:
While one or more reasons are offered below citing reasons that the claims are allowable over the prior art, it is each claim taken as a whole, including interrelationships and interconnections between various claimed elements, which are allowable over the prior art of record and not any individual limitation of a claim.
The amendment to the claims has overcome the rejection set forth in the Non-Final Office Action dated April 27, 2021. Additionally, the allowable subject matter discussed in the Non-Final Office Action is still present in the amended claims and the reasons for allowance previously stated are upheld.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288.  The examiner can normally be reached on M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACY A WARREN/Primary Examiner, Art Unit 2137